Name: Council Decision 2012/422/CFSP of 23Ã July 2012 in support of a process leading to the establishment of a zone free of nuclear weapons and all other weapons of mass destruction in the Middle East
 Type: Decision
 Subject Matter: international security;  defence;  Asia and Oceania
 Date Published: 2012-07-24

 24.7.2012 EN Official Journal of the European Union L 196/67 COUNCIL DECISION 2012/422/CFSP of 23 July 2012 in support of a process leading to the establishment of a zone free of nuclear weapons and all other weapons of mass destruction in the Middle East THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28 and Article 31(1) thereof; Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy; Whereas: (1) The Union is actively implementing the EU Strategy against Proliferation of Weapons of Mass Destruction (WMD) of 12 December 2003, and giving effect to the measures listed in Chapter III thereof, such as rendering multilateralism more effective and promoting a stable international and regional environment. (2) The Union is committed to the multilateral treaty system, which provides the legal and normative basis for all non-proliferation efforts. The Union's policy is to pursue the implementation and universalisation of the existing disarmament and non-proliferation norms. The Union assists third countries in the fulfilment of their obligations under multilateral conventions and regimes. (3) The Joint Declaration of the Paris Summit for the Mediterranean of 13 July 2008, establishing the Union for the Mediterranean, reaffirmed the common aspiration to achieve peace as well as regional security as set out in the Barcelona Declaration adopted at the Euro-Mediterranean Conference of 27-28 November 1995, which, inter alia, promotes regional security by acting in favour of nuclear, chemical and biological non-proliferation through adherence to and compliance with a combination of international and regional non-proliferation regimes and arms control and disarmament agreements such as the Treaty on the Non-Proliferation of Nuclear Weapons (NPT), the Chemical Weapons Convention, the Biological and Toxin Weapons Convention, the Comprehensive Nuclear Test-Ban Treaty, and/or regional arrangements such as zones free of nuclear weapons, including their verification regimes, as well as by fulfilling in good faith their commitments under arms control, disarmament and non-proliferation conventions. (4) The parties to the Union for the Mediterranean will pursue a mutually and effectively verifiable Middle East zone free of WMD  nuclear, chemical and biological  and their delivery systems. Furthermore the parties will consider practical steps, inter alia, to prevent the proliferation of nuclear, chemical and biological weapons as well as the excessive accumulation of conventional arms. (5) On 19-20 June 2008, the European Union organised a seminar in Paris on §Middle East Security, WMD Non-Proliferation and Disarmament §, which brought together representatives of States of the region and Union Member States as well as academics and national nuclear energy agencies. Participants encouraged the Union to promote the continuation of the debate in various fora, and to gradually move to a more formal format that would include discussions among government officials, building on the Barcelona Framework, but doing so in a geographically more inclusive format. (6) The 2010 NPT Review Conference emphasised the importance of a process leading to full implementation of its 1995 Resolution on the Middle East (the 1995 Resolution). To that end, the Conference endorsed practical steps, inter alia, consideration of all offers aimed at supporting the implementation of the 1995 Resolution, including the offer of the Union to host a follow-up seminar related to the one organised in June 2008. (7) The 2010 NPT Review Conference further recognised the important role played by civil society in contributing to the implementation of the 1995 Resolution and encouraged all efforts in this regard. (8) On 6-7 July 2011, the Union organised a seminar in Brussels to §promote confidence building and in support of a process aimed at establishing a zone free of WMD and means of delivery in the Middle East §, which brought together senior representatives of States of the region, the three NPT depositary States, the Union Member States, other interested States, as well as academics and official representatives of the major regional and international organizations. Participants strongly encouraged the Union to continue to facilitate the process towards the establishment of a zone free of WMD in the Middle East, including through further similar initiatives prior to the 2012 Conference to be convened by the UNSG and the co-sponsors of the 1995 Resolution. (9) On 14 October 2011, the Secretary-General of the United Nations and the Governments of the Russian Federation, the United Kingdom and the United States, as co-sponsors of the 1995 NPT Resolution on the Middle East and depositary States of the Treaty, in consultation with the States of the region, appointed Under-Secretary of State Jaakko Laajava as Facilitator, and designated Finland as the host Government, for the 2012 Conference on the establishment of a Middle East zone free of nuclear weapons and all other weapons of mass destruction. (10) Since November 2011, the Union has been in close consultation with the Facilitator and his team in order to provide further support to the process aimed at establishing a zone free of nuclear weapons and all other weapons of mass destruction in the Middle East, HAS ADOPTED THIS DECISION: Article 1 1. For the purpose of providing follow-up to the 2011 seminar to §promote confidence building and in support of a process aimed at establishing a zone free of WMD and means of delivery in the Middle East §, the Union shall support activities in order to further the following objectives: (a) to support the work of the Facilitator for the 2012 Conference on the establishment of a Middle East zone free of nuclear weapons and all other weapons of mass destruction; (b) to enhance the visibility of the Union as a global actor and in the region in the field of non-proliferation; (c) to encourage regional political and security-related dialogue within civil societies and governments, and more particularly among experts, officials and academics; (d) to identify concrete confidence-building measures that could serve as practical steps towards the prospect of a Middle East zone free of WMD and their means of delivery; (e) to encourage discussion on the universalisation and implementation of relevant international treaties and other instruments to prevent the proliferation of WMD and their delivery systems; (f) to discuss issues related to the peaceful uses of nuclear energy and international and regional cooperation in this regard. 2. In this context, the projects to be supported by the Union shall cover the following specific activities: (a) providing means for the organisation of a follow-up event related to the 2008 and 2011 Union seminars, to be held before the 2012 Conference in the form of a track-2 seminar; (b) providing means for the preparation of background papers on subjects dealt with by the follow-up seminar; (c) providing means for the creation of a dedicated page on the website of the EU Non Proliferation Consortium of Think Tanks; (d) providing means for the participation of non-governmental experts from the Union, when necessary and in close coordination with the European External Action Service (EEAS), to relevant official, non-governmental and track-2 initiatives, such as the Amman Framework. A detailed description of the projects is set out in the Annex. Article 2 1. The High Representative of the Union for Foreign Affairs and Security Policy (HR) shall be responsible for the implementation of this Decision. 2. Technical implementation of the projects referred to in Article 1(2) shall be carried out by the EU Non-Proliferation Consortium, which shall perform this task under the responsibility of the HR. For this purpose, the HR shall enter into the necessary arrangements with the EU Non-Proliferation Consortium. Article 3 1. The financial reference amount for the implementation of the projects referred to in Article 1(2) shall be EUR 352 000. 2. The expenditure financed by the amount set out in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the Union budget. 3. The Commission shall supervise the proper management of the expenditure referred to in paragraph 1. For this purpose, it shall conclude a financing agreement with the EU Non-Proliferation Consortium. The agreement shall stipulate that the EU Non-Proliferation Consortium is to ensure visibility of the Union contribution, appropriate to its size. 4. The Commission shall endeavour to conclude the financing agreement referred to in paragraph 3 as soon as possible after the entry into force of this Decision. It shall inform the Council of any difficulties in that process and of the date of conclusion of the agreement. Article 4 1. The HR shall report to the Council on the implementation of this Decision on the basis of regular reports prepared by the EU Non-Proliferation Consortium. Those reports shall form the basis for the evaluation carried out by the Council. 2. The Commission shall provide information on the financial aspects of the projects referred to in Article 1(2). Article 5 1. This Decision shall enter into force on the day of its adoption. 2. This Decision shall expire 18 months after the date of the conclusion of the financing agreements referred to in Article 3(3). However, it shall expire six months after its entry into force if no financing agreement has been concluded by that time. Done at Brussels, 23 July 2012. For the Council The President C. ASHTON ANNEX Projects in support of a process leading to the establishment of a zone free of nuclear weapons and all other weapons of mass destruction in the Middle East 1. OBJECTIVES In the Barcelona Declaration adopted at the Euro-Mediterranean Conference of 27-28 November 1995, the Union and its Mediterranean Partners agreed to pursue an effectively verifiable Middle East zone free of weapons of mass destruction (WMD) and their delivery systems. In 2008, the Joint Declaration of the Paris Summit for the Mediterranean confirmed the Union's readiness to consider and work out practical steps to prepare the proper ground for full implementation of the NPT Review Conference's 1995 Resolution on the Middle East (the 1995 Resolution) and the creation of such a zone. Such practical steps were first examined during the EU Seminar on §Middle East Security, WMD Non-Proliferation and Disarmament §, held in Paris in June 2008, and were subsequently identified in the EU Seminar to §promote confidence building and in support of a process aimed at establishing a zone free of WMD and means of delivery in the Middle East §, held in Brussels in July 2011. In the Union's view, practical steps should, inter alia, promote universal adherence to and compliance with all multilateral agreements and instruments in the field of non-proliferation, arms control and disarmament, such as the Treaty on the Non-Proliferation of Nuclear Weapons (NPT), the Chemical Weapons Convention, the Biological and Toxin Weapons Convention, the Comprehensive Nuclear Test-Ban Treaty and the Hague Code of Conduct against Ballistic Missile Proliferation as well as the IAEA Comprehensive Safeguards Agreements and the Additional Protocol. The start of negotiations on a Fissile Material Cut-off Treaty would be another crucial step in this context. Such steps could constitute an important regional confidence-building measure with a view to the establishment of a verifiable zone free of WMD and their delivery systems. The Union wishes to continue and intensify political and security dialogue among the relevant partners of the Union for the Mediterranean and all other countries in the Middle East on issues related to the establishment of a zone free of WMD. The European Union believes that elaboration and implementation of concrete confidence-building measures could facilitate progress towards a zone free of WMD. Against the background of increasing interest in the development of peaceful uses of nuclear energy in the region, efforts should also be carried out in order to ensure that the development of peaceful uses take place in accordance with the best safety, security and non-proliferation standards. The Union continues to support the decisions and the resolution on the Middle East adopted at the 1995 NPT Review and Extension Conference as well as the Final Documents of the 2000 NPT Review Conference and of the 2010 NPT Review Conference. The 2010 NPT Review Conference endorsed several practical steps, which include, inter alia, the convening of a 2012 Conference on the establishment of a Middle East zone free of nuclear weapons and all other weapons of mass destruction as well as consideration of all offers aimed at supporting the implementation of the 1995 Resolution. Following the success of the EU seminar of July 2011, the Union believes that these objectives could be furthered through another seminar in support of the 2012 Conference. The Union wishes to support the above-mentioned objectives, as follows:  through the organisation of a follow-up seminar to be held before the 2012 Conference;  through providing means for the preparation of background policy papers commissioned to experts from the region and beyond in order to support the follow-up seminar;  through providing means for the creation of a dedicated page on the website of the EU Non-Proliferation Consortium (www.non-proliferation.eu);  through providing means for the participation of non-governmental experts from the Union, when necessary and in close coordination with the EEAS, to relevant official, non governmental and track-2 initiatives, such as the Amman Framework. 2. DESCRIPTION OF THE PROJECTS 2.1. Project 1: Seminar in support of a process leading to the establishment of a zone free of nuclear weapons and all other weapons of mass destruction in the Middle East prior to the 2012 Conference 2.1.1 Purpose of the project (a) to provide a follow-up event related to the EU seminar to §promote a process aimed at establishing a zone free of WMD and means of delivery in the Middle East § which was held in Brussels on 6-7 July 2011 in the form of a general track-2 meeting, prior to the 2012 Conference; (b) to discuss issues related to regional security in the Middle East, including proliferation of WMD and their means of delivery and conventional issues; (c) to explore possible confidence-building measures to facilitate the process towards the establishment of a zone free of nuclear weapons and all other weapons of mass destruction in the Middle East; (d) to discuss possibilities to universalise and implement international non-proliferation and disarmament treaties and other instruments; (e) to explore perspectives for peaceful nuclear cooperation and related assistance activities. 2.1.2. Expected results of the project (a) supporting the Facilitator of the 2012 Conference on the establishment of a Middle East zone free of nuclear weapons and all other weapons of mass destruction in the run up to and the organisation of that event; (b) deepening dialogue and generate trust within civil society and governments in order to achieve further progress in support of a process leading to the establishment of a zone free of nuclear weapons and all other weapons of mass destruction in the Middle East; (c) increasing mutual understanding of issues affecting the regional security landscape, including proliferation of WMD and their means of delivery and conventional issues; (d) increasing the awareness, knowledge and understanding of practical steps required for the establishment of a Middle East zone free of WMD and their means of delivery; (e) contributing to efforts to universalise and implement international non-proliferation and disarmament treaties and other instruments; (f) facilitating international and regional cooperation on peaceful uses of nuclear energy in accordance with the best standards of nuclear safety, security and non-proliferation. 2.1.3. Description of the project The project provides for the organisation of one two days seminar, which will take place preferably in Brussels or in the Middle East Region. Participants will include representatives of relevant Union Institutions, Member States, all Middle East countries, nuclear weapon states, relevant international organisations and academic experts. Approximately 150 representatives are expected to participate. Discussions will be led by academic experts. In view of the sensitivity of the topics to be addressed, discussions will be carried out under the Chatham House Rule to enable a more informal and open debate without identifying the source of information received at the meeting. Invited participants and speakers (academics and non-Union officials) will have their costs covered: travel, accommodation and per diems. The Council Decision also provides financial means to cover all other costs, including conference facility, equipment, lunches, dinners, coffee breaks. The working language of the seminar will be English. The EU Non-Proliferation Consortium, in close consultation with the representative of the HR and Member States, will invite participants to the seminar and prepares the agenda for the conference. A report of the meetings will be prepared by the EU Non-Proliferation Consortium and sent to the representative of the HR and the Facilitator. The report may be shared with relevant bodies in the Union, all Middle East countries, other interested countries, and competent international organisations. 2.2. Project 2: Background papers 2.2.1. Purpose of the project (a) to provide up to twenty background papers on topics covered by the seminar in support of a process leading to the establishment of a zone free of nuclear weapons and all other weapons of mass destruction in the Middle East; (b) to provide tools to understand the regional security landscape, including proliferation of WMD and their means of delivery and conventional issues; (c) to identify possible confidence-building measures that could serve as practical steps towards the prospect of a Middle East zone free of WMD and their means of delivery; (d) to identify ways to achieve further progress in the universalisation and implementation of international non-proliferation and disarmament treaties and other instruments; (e) identify perspectives for peaceful nuclear cooperation in the context of countries' energy policy and needs. 2.2.2. Expected results of the project (a) feeding ideas and suggestions to the seminar in support of a process of confidence building leading to the establishment of a zone free of WMD and their means of delivery in the Middle East and contribute to achieving a focused and structured discussion on all relevant issues; (b) increasing the awareness, knowledge and understanding within civil societies and governments of issues related to a zone free of WMD and their means of delivery and regional security in the Middle East; (c) providing political and/or operational policy options to governments and international organisations to facilitate the process towards the establishment of zone free of WMD and their means of delivery and regional security in the Middle East. 2.2.3. Description of the project The project provides for the preparation of up to twenty background papers of five to ten pages each. The background papers will be prepared or commissioned by the EU Non-Proliferation Consortium and do not necessarily represent the views of the Unions Institutions or the Member States. A call for papers aimed at encouraging the participation of experts from the region will be organised by the EU non-proliferation consortium. The background papers will cover the topics discussed by the seminar in support of a process leading to the establishment of a zone free of nuclear weapons and all other weapons of mass destruction in the Middle East. Every paper will frame political/and or operational policy options. The background papers will be submitted to seminar participants, relevant bodies in the Union and the Member States, all Middle East countries, other interested countries, and competent international organisations. The background papers could be published on the website of the EU Non-Proliferation Consortium. The background papers could be collected together in one volume for a single publication, after the seminar. 2.3. Project 3: Creation of a dedicated page on the website of the EU Non Proliferation Consortium of Think Tanks 2.3.1. purpose of the project (a) to encourage the discussion and the interaction between Government officials and civil society, NGOs and academia; (b) to establish a dedicated page where non-proliferation think tanks can share their independent views and analysis on the topics covered by the Seminar. 2.3.2. expected results of the project Facilitating the exchange of views and increase the contribution of civil society, NGOs and academia to the process of establishing of a zone free of WMD in the Middle East 2.3.3. description of the project The project provides for the preparation of a dedicated page to the meeting within the EU Non-Proliferation Consortium website. The dedicated page will allow the free download of all relevant documents, including documents prepared and published for the seminar and from independent think tanks who may wish to share their research results on the topics covered by the seminar. 2.4. Project 4: Participation of non-governmental experts from the Union, when necessary and in close coordination with the EEAS, in relevant official, non governmental and track-2 initiatives, such as the Amman Framework. Financing of relevant ad hoc thematic initiative 2.4.1. purpose of the project To guarantee adequate participation and full representation of the Union experts, including through funding of thematic initiatives, in relevant official, non governmental and track-2 initiatives, international or regional in scope already launched (Amman Framework), or to be launched in the near future, with the aim to help the process towards the establishment of a zone free of WMD in the Middle East. 2.4.2. expected results of the project Gathering information and thematic publications, maintaining useful network and influencing positively the overall process towards the establishment of a zone free of WMD in the Middle East. 2.4.3. Project Description Supporting participation of non-governmental experts from the Union when Union officials do not attend relevant official, non governmental and track-2 initiatives, international or regional in scope. 3. DURATION The total estimated duration of the implementation of the projects is 18 months. 4. BENEFICIARIES The beneficiaries of this project are: (a) countries in the Middle East; (b) other interested countries; (c) relevant international organisations; (d) civil society. 5. PROCEDURAL ASPECTS, COORDINATION AND THE STEERING COMMITTEE The Steering Committee will be composed of representatives of the HR and representatives of the Implementing Entity for each specific project. The Steering Committee will review the implementation of the Council Decision regularly, at least once every six months, including by the use of electronic means of communication. 6. IMPLEMENTING ENTITIES Technical implementation of the Council Decision will be entrusted to the EU Non-Proliferation Consortium. The EU Non-Proliferation Consortium will perform its tasks under the responsibility of the HR. In carrying out its activities, it will cooperate with the HR, the EU Member States, other participating states, and international organisations as appropriate.